Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 8, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  144155 & (57)                                                                                            Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices


  TRACY SNEAD,
      Plaintiff-Appellee,
                                                                    SC: 144155
  v                                                                 CoA: 298575
                                                                    LC: 09-000161-NO
  JOHN CARLO, INCORPORTED and
  STATE FARM MUTUAL INSURANCE
  COMPANY,
       Defendants,

  and

  TRACY SNEAD,
      Plaintiff-Appellee,
                                                                    SC: 144155
  v                                                                 CoA: 298575
                                                                    LC: 09-000025-ND
  STATE FARM MUTUAL INSURANCE
  COMPANY,
        Defendants-Appellant.
  ___________________________________

         On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the dismissal of the application for leave to appeal is considered, and the
  application for leave to appeal is dismissed with prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 8, 2012                    _________________________________________
                                                                               Clerk